Citation Nr: 1643987	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-14 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1942 until January 1946.  He served honorably in World War II in England and received an American Theater Ribbon, EAME Ribbon with two bronze stars, Good Conduct Medal, and Distinguished Unit Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for macular degeneration.

In June 2016, the Board remanded the case to the RO for an opinion to assist in determining whether there is a nexus between the Veteran's current macular degeneration and in-service exposure to bomb debris, dust, and UV rays.  The Veteran refused to attend the examination and informed the Board has all the necessary information within the record to adjudicate the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Macular degeneration was not shown in service, was first objectively noted many years following service discharge, and is not etiologically related to environmental exposures in service.


CONCLUSION OF LAW

The criteria for service connection for macular degeneration have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran seeks service connection for macular degeneration, which he relates to exposure to bomb debris, dust, and UV rays which he experienced in-service from October 1942 to January 1946.  He claims that a buzz bomb knocked out a window where he was located and "got stuff in his eyes."  He states he "was out every day in the sun" and that he was not provided with sunglasses or any other protection.  See Transcript at 5.  

I.  Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With respect to element (1), a current disability, in 2009, Dr. G. diagnosed the Veteran as "legally blind due to an irreversible retinal condition."  Dr. G's diagnosis is competent and credible and therefore, the Board accepts the opinion as adequately establishing that the Veteran has a current disability of macular degeneration.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence establishes that the Veteran was exposed to bomb debris, dust, and UV rays.  The Veteran is competent to report having sensed these stimuli during service, and his reports are highly credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted).  The Veteran's service personnel records indicate his military occupational specialty (MOS) was a Clerk Typist (405) with military qualifications as a Rifle Marksman Carbine Sharpshooter.  See DD-214.  The Board gives his statements and service personnel records great probative weight in establishing that the Veteran was likely exposed to some quantity of bomb debris, dust, and UV rays during service.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the current macular degeneration is etiologically related to service.  First, a macular degeneration was not shown in service or for many years thereafter.  While the Veteran links the current disability to service, he, as a layperson, is unable to provide an etiology opinion because the issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's contentions, however, are supported by a positive medical opinion.  In June 2012, Dr. A. stated, "[a]fter evaluating this patient with the history of accidental trauma secondary to a bomb explosion, I cannot exclude that his current condition is not secondary to maculopathy from UV light, radiation, or traumatic ideology.  In patients with this type of clinical presentation, it is as least as likely as not that his current visual compromise is the result from his injury during World War II."  The Board recognizes Dr. A.'s medical opinion as competent.  38 C.F.R. §3.159(a)(1) (medical evidence is competent when it is provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  However, the medical opinion does not adequately establish an etiology linking the Veteran's vision loss to service.  For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008).

Here, the Board assigns Dr. A.'s etiology opinion some probative weight; however, while the physician "cannot exclude" the Veteran's current maculopathy from the Veteran's exposure to UV light, radiation, or traumatic ideology, the opinion does not adequately establish a positive nexus establishing the Veteran's macular degeneration to service.  Specifically, the etiology opinion is not highly probative because while the examiner considered the Veteran's medical records and medical history, the examiner did not provide clear reasoning or rationale for the conclusion.  See Nieves-Rodriguez, 22 Vet. App at 295.

It should be noted that the Board remanded the case for a VA examination so that an adequate etiology opinion could be obtained.  The Veteran was provided an opportunity to appear at the examination; but, he refused in July 2016 because he felt that the record contained sufficient evidence to adjudicate the claim in his favor.  The Board, in its July 2016 remand directive, specifically advised the Veteran that the private medical opinion alone was insufficient to grant the claim.  He has not presented good cause for his failure to appear.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street and that, if a veteran desires help with a claim, he/she must cooperate with VA's efforts to assist him/her).  The Veteran's claim is denied not because he refused the VA examination; rather, it is denied because the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current macular degeneration is etiologically related to service.

For these reasons, element (3) of service connection has not been met, and entitlement for service connection for macular degeneration is not warranted.

III.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  In June 2016, the Board remanded this case to the RO for a VA examination and etiology opinion regarding the Veteran's macular degeneration.  The RO was asked to consider the Veteran's treatment records related to macular degeneration, private medical examinations, the Veteran's lay statements, and any other evidence in support of the claim.  The Veteran was provided an opportunity for a VA examination, but he refused to appear for the examination.  VA substantially complied with the remand directives as required even though a medical examination was not performed.  Stegall v. West, 11 Vet. App. 268 (1998).

ORDER

Service connection for macular degeneration is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


